Citation Nr: 1232165	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  07-22 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for Grave's disease/hyperthyroidism, to include as secondary to service-connected Reynaud's disease.

2.  Entitlement to service connection for hypothyroidism, to include as secondary to service-connected Reynaud's disease.

3.  Entitlement to service connection for Grave's eye disease, to include as secondary to service-connected Reynaud's disease.

4.  Entitlement to service connection for residuals of an orbital decompression, to include as secondary to service-connected Reynaud's disease.

5.  Entitlement to service connection for a disability of the joints, to include arthritis and fibromyalgia, and as secondary to service-connected Reynaud's disease.

6.  Entitlement to service connection for breast tenderness and nodules, to include as secondary to service-connected Reynaud's disease.

7.  Entitlement to service connection for constipation and bowel problems, to include as secondary to service-connected Reynaud's disease.

8.  Entitlement to service connection for chronic edema of the hands, feet, and legs, to include as secondary to service-connected Reynaud's disease.

9.  Entitlement to service connection for residuals of a nasal septal repair, to include as secondary to service-connected Reynaud's disease.

10.  Entitlement to service connection for allergies, to include as secondary to service-connected Reynaud's disease.

11.  Entitlement to service connection for recurrent urinary tract infections, to include as secondary to service-connected Reynaud's disease.

12.  Entitlement to service connection for recurrent strep throat and swallowing problems, to include as secondary to service-connected Reynaud's disease.

13.  Entitlement to service connection for tinnitus.

14.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected Reynaud's disease.

15.  Entitlement to service connection for depression, to include as secondary to service-connected Reynaud's disease.

16.  Entitlement to service connection for chronic headaches, to include as secondary to service-connected Reynaud's disease.

17.  Entitlement to service connection for a skin condition, to include dermatitis, thinning of the skin and changes in the color of the hands and feet, as secondary to service-connected Reynaud's disease.

18.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected Reynaud's disease.

19.  Entitlement to service connection for hypertension, to include as secondary to service-connected Reynaud's disease.

20.  Entitlement to service connection for chronic vaginitis, to include as secondary to service-connected Reynaud's disease.

21.  Entitlement to special monthly compensation for loss of the use of a creative organ.

22.  Entitlement to an initial compensable rating for right plantar fasciitis.


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to February 1991 with additional service in the Army Reserve.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to an increased rating for service-connected Reynaud's disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for depression, a sleep disorder, headaches, a skin condition, chronic vaginitis, and hypertension, and entitlement to special monthly compensation for loss of the use of a creative organ are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Grave's disease/hyperthyroidism was not shown in service or for many years after service and any current Grave's disease is unrelated to service or to a disease or injury of service origin, to include Reynaud's disease.

2.  Hypothyroidism was not shown in service or for many years after service and any current Grave's disease is unrelated to service or to a disease or injury of service origin, to include Reynaud's disease.

3.  Grave's eye disease was not shown in service or for many years after service and any current Grave's eye disease is unrelated to service or to a disease or injury of service origin, to include Reynaud's disease.

4.  Residuals of orbital decompressions were not shown in service or for many years after service and any current residuals of orbital decompressions are unrelated to service or to a disease or injury of service origin, to include Reynaud's disease.

5.  The Veteran does not have a diagnosis of a disability of the joints, other than Reynaud's disease.

6.  The Veteran does not have a diagnosis of a disability manifested by breast tenderness and nodules.

7.  The Veteran does not have a diagnosis of a disability manifested by constipation.

8.  The Veteran does not have a diagnosis of a disability manifested by edema, other than Reynaud's disease.

9.  The Veteran does not have a diagnosis of a disability as a result of her septoplasty.

10.  The Veteran does not have a diagnosis of a disability manifested by allergies.

11.  The Veteran does not have a diagnosis of a disability manifested by chronic strep throat and swallowing problems.

12.  The Veteran does not have a diagnosis of tinnitus.

13.  The Veteran does not have a diagnosis of recurrent urinary tract infections.

14.  The Veteran has a current diagnosis of GERD shown by competent evidence to be due to her service-connected Reynaud's disease.

15.  Right plantar fasciitis is manifested by complaints of pain and stiffness without X-ray evidence of degenerative arthritis, tenderness on Achilles tendon manipulation, valgus deviation of the Achilles tendon, malalignment of the forefoot and midfoot, or moderate foot impairment.


CONCLUSIONS OF LAW

1.  Grave's disease/hyperthyroidism was neither incurred in nor aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

2.  Hypothyroidism was neither incurred in nor aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

3.  Grave's eye disease was neither incurred in nor aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

4.  Residuals of orbital decompressions were neither incurred in nor aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

5.  A disability of the joints, other than Reynaud's disease, was neither incurred in nor aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

6.  A disability manifest by breast tenderness and nodules was neither incurred in nor aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

7.  A disability manifest by constipation was neither incurred in nor aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

8.  A disability manifest by edema, other than Reynaud's disease, was neither incurred in nor aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

9.  Residuals of a septoplasty were neither incurred in nor aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

10.  Allergies were neither incurred in nor aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

11.  Recurrent urinary tract infections were neither incurred in nor aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

12.  Chronic strep throat and swallowing problems were neither incurred in nor aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

13.  Tinnitus was neither incurred in nor aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

14.  The criteria for service connection for GERD, as secondary to a service-connected disability, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

15.  The criteria for a compensable rating for right plantar fasciitis have not been met or approximated.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Concerning the Veteran's claim for a higher initial disability rating for her right foot plantar fasciitis, the Veteran's claim is deemed to have arisen from an appeal of the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Concerning the Veteran's other claims, in December 2005, March 2006, and July 2006 letters issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate her claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The July 2006 letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  As these letters were sent prior to the September 2006 adjudication of the claims, the Board finds that the duty to notify was satisfied.

The Board also finds the Veteran has been afforded adequate assistance in response to her claims.  The Veteran's available service treatment records (STRs) are on file.  Available VA Medical Center and private treatment records have been obtained.  The Veteran has not identified any further outstanding evidence, to include medical records, which could be obtained to substantiate the claims decided herein.

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. At 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. At 83.

The Veteran was not afforded VA examinations in connection with her claims for service connection for breast tenderness and nodules, constipation and bowel symptoms, edema, residuals of a nasal septal repair, allergies, recurrent urinary tract infections, chronic strep throat and swallowing problems, and tinnitus.  As discussed below, the Veteran has received extensive medical treatment post-service from both VA and non-VA sources.  According to these medical records, the Veteran's complaints have not resulted in chronic diagnosed disabilities for which compensation is available.  Additionally, where the Veteran has asserted a continuity of symptomatology, her statements have been contradictory and thus not credible.  VA examinations for these claims are therefore not necessary.  See McLendon, 20 Vet. App. At 83.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.

II.  Service Connection Claims

A.  General Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

The Board observes that, with respect to the Veteran's Army Reserve service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. At 495-96; see Hickson, 12 Vet. App. At 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. At 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. At 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

Additionally, disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

B.  Grave's Disease/Hyperthyroidism, Hypothyroidism, Grave's Eye Disease, Residuals of an Orbital Decompression

Service eye examinations completed in August 1988 and February 1989 reflects that the Veteran had myopia.  An optical note from January 1990 is negative for signs of Grave's eye disease.  A service treatment note from October 1990 indicates that the Veteran's history was negative for thyroid disease.  At the conclusion of her active duty, the Veteran signed a statement acknowledging that she did not want a separation medical examination.

In March 1991, the Veteran underwent a general VA compensation and pension examination.  No signs of Grave's disease or Grave's eye disease were noted.

In November 1992, the Veteran complained to a VA optometrist of occasional blurry vision.  The examiner found no apparent ocular pathology.  Another VA optometrist noted no change in refraction or apparent ocular pathology in July 1996.

A VA treatment record from December 1999 reflects that the Veteran had diagnoses of Grave's disease and hyperthyroidism.  In April 2000, the Veteran underwent ablation therapy with radioactive iodine.

A February 2002 VA treatment record indicates that the Veteran had a history of Grave's disease complicated by Grave's eye disease.  

In April 2004, a VA optometrist wrote that the Veteran had a refractive error and Grave's disease with bilateral lid edema.

A December 2005 letter from U.S., M.D., reflects that the Veteran first receive a diagnosis of Grave's disease in 1999.  After undergoing ablation treatment, she developed hypothyroidism.  Dr. S. opined that the Veteran was predisposed to autoimmune disorders.

In February 2006, in connection with the Veteran's Grave's eye disease, the Veteran underwent a bilateral endoscopic orbital decompression.  Subsequently, in June 2006, a bilateral lateral orbitotomy with fat removal was performed.

In August 2008, the Veteran was afforded a cold injury protocol VA examination for compensation and pension purposes.  The examiner gave a diagnosis of "Reynaud disease; related conditions - Graves disease status post treatment with resultant hypothyroidism."  The examiner explained that there was active evidence of flaring of the Reynaud disease which was likely exacerbated or worsened by the concomitant hypothyroidism secondary to Grave's disease.  The examiner observed that there was some overlapping symptomatology between hypothyroidism and Reynaud's disease.

On VA examination in February 2011, the examiner noted that the Veteran clearly had both Reynaud's disease and Grave's disease.  The examiner indicated that both Grave's disease and Reynaud's disease were likely manifestations of auto-immune disease.  The examiner stated that opining whether or not the Veteran's Grave's disease was caused or aggravated by her Reynaud's disease would require a resort to mere speculation.

In December 2011, the claims file was returned to the February 2011 VA examiner for a supporting rationale for her opinion.  After reviewing the claims file and examination results again, the examiner opined that the Veteran's Grave's disease was less likely than not incurred in or caused by the Veteran's active duty.  The examiner noted that the Veteran's Reynaud's disease started almost 10 years prior to the thyroid condition.  It was further noted that the Veteran was hyperthyroid and treated with radioactive iodine which then caused hypothyroidism.  The examiner stated that while thyroid disease can exacerbate Reynaud's disease, there was no association that Reynaud's disease caused or aggravated thyroid disease.

After reviewing the entire record, the Board concludes that service connection for Grave's disease/hyperthyroidism, hypothyroidism, Grave's eye disease, and residuals of orbital decompressions is not warranted.  None of these claimed disorders were shown to have manifested themselves during the Veteran's period of active duty, or for several years thereafter, and the most persuasive evidence of record reflects that the claimed disorders are less likely than not due to her service-connected Reynaud's disease.

The Board recognizes that the statements from the Veteran and the VA examiners appear to provide conflicting opinions regarding the etiology of Veteran's claimed disabilities.  The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Concerning the Veteran's personal statements, as seen in Davidson and Jandreau, lay evidence can be sufficient to determine medical etiology or a medical diagnosis.  However, the Board finds that in this particular case, the lay evidence is not sufficient to determine medical etiology.  While a lay observer is certainly competent to observe and identify sensory symptoms, in this case, the cause of the sensory symptoms is not readily apparent to a casual observer.

Here, there is no indication that the Veteran has had any medical training.  She has not claimed to have a degree in medicine.  She has not claimed to have taken and/or completed any courses in nursing.  She has not claimed to have any experience in the medical field.  As such, her statements are considered lay evidence.  She is competent to testify as to symptoms she is able to observe, and she is competent to testify as to reporting contemporaneous medical diagnoses.  In this case, the Veteran has asserted that she has Grave's disease, hypothyroidism, Grave's eye disease, and residuals of orbital decompression as a result of her service-connected Reynaud's disease; however, the medical evidence of record reflects that Grave's disease and Reynaud's disease are both autoimmune disorders with some overlapping symptoms.  As such, it involves a complex medical situation.  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Additionally, concerning the Veteran's statements, the Board notes that personal interest may affect the credibility of the evidence.  See Cartwright  at 25 (1991).  Thus, in this particular situation, the Veteran's statements are not considered to be competent nexus evidence and are outweighed by the other evidence of record.

Turning to the medical evidence, the August 2008 VA examiner indicated that the Grave's disease and service-connected Reynaud's disease were related.  However, the examiner clarified the relationship in stating that the Reynaud disease was likely exacerbated or worsened by the concomitant hypothyroidism secondary to Grave's disease.  As such, the opinion essentially indicates that a service-connected disease (Reynaud's disease) is aggravated by a non-service connected disease (Grave's disease).  The applicable legal regulations do not allow for service connection of a non-service connected disease that aggravates a service-connected disease.  Rather, they allow service connection for a non-service connected disease that is itself aggravated by a service-connected disease.  See 38 C.F.R. § 3.310.  As such, the August 2008 VA examiner's opinion does not support the Veteran's claim.

The February 2011 VA examiner stated that opining whether or not the Veteran's Grave's disease was caused or aggravated by her Reynaud's disease would require a resort to mere speculation.  The United States Court of Appeals for Veteran's Claims (Court) has provided guidance as to when VA can accept an examiner's statement that an opinion cannot be provided without resort to speculation.  Jones v. Shinseki, 23 Vet.App. 382 (2010).  The Court held that an examiner must provide a rationale for saying that an opinion could not be provided without resort to speculation.  As the February 2011 VA examiner provided no rationale, VA could not accept the given opinion; thus, the report was returned to the examiner in December 2011 for a rationale.

Ultimately, the Board finds the December 2011 VA examiner's opinion to be the most persuasive evidence of record.  The examiner reviewed the available service and post-service medical records, and provided adequate reasoning and bases for the opinion that the Veteran's thyroid conditions were less likely than not caused by or a result of her active duty service and not secondary to her service-connected Reynaud's disease.  The VA examiner did not employ speculative language and opined directly on the Veteran's situation.  Thus, this opinion is assigned great probative value.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (when reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another); Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  As such, the Board finds that the December 2011 VA opinion outweighs the other evidence of record.

The Board has reviewed the articles submitted by the Veteran relating to Reynaud's disease and Grave's disease.  The Court has held that "[g]enerally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise 'is too general and inconclusive'".  Mattern v. West, 12 Vet. App. 222, 228 (1999) (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)).  As the submitted articles are not specific to the Veteran, the Board finds them to be of no persuasive value regarding her specific claims.

In summary, the persuasive evidence establishes that the Veteran's claimed Grave's disease, hypothyroidism, Grave's eye disease, and residuals of orbital decompression were not present during her active duty, within the first post-service year, or for several years thereafter, and were not otherwise shown to be related to service.  The persuasive evidence also establishes that the Veteran's claimed disorders are not due to her service-connected Reynaud's disease.  Accordingly, the Board finds that the weight of the evidence is against the claim for service connection for Grave's disease, hypothyroidism, Grave's eye disease, and residuals of orbital decompression.

The Board does not doubt the sincerity of the Veteran's belief that her claimed disabilities were caused by her service-connected Reynaud's disease.  However, as discussed above, in this particular instance, her statements do not provide competent evidence of a nexus, and her statements are outweighed by the opinions of the VA examiners.

C.  Disability of the Joints, to include Arthritis and Fibromyalgia

Service treatment records show that in November 1990, the Veteran complained of extremity and joint pain.  The examiner found no evidence of a neurovascular defect and advised the Veteran to avoid cold exposure.  In December 1990, another service examiner gave the Veteran a diagnosis of Reynaud's phenomenon.

On VA examination in March 1991, the examiner noted that the Veteran had normal range of motion of the spine and limbs.  The diagnosis given was Reynaud's disease.

A VA treatment record from November 2003 contains the Veteran's complaints of sharp pains in her hands.  The examiner gave a diagnosis of Reynaud's disease.

In an undated statement, D.F.-C. commented that she had seen the Veteran struggle with flares of throbbing joint pains.

X-rays taken at a private facility in May 2005 reflect that the Veteran's bilateral shoulders and feet were normal.  The interpreter opined that there was mild degenerative arthritis of the bilateral hands.  A private examiner indicated that the Veteran had Reynaud's phenomenon; hand, foot, and shoulder pain, probably fibromyalgia syndrome.

A January 2006 VA rheumatology note reflects the Veteran's history of Reynaud's disease.  The examiner found no evidence of an associated connective disease.

In June 2006, the Veteran underwent a VA cold injury protocol examination.  She complained of pain and numbness.  The examiner gave a diagnosis of Reynaud's disease.

A VA rheumatology record from January 2007 indicates that the Veteran had arthralgias and Reynaud's syndrome.  The examiner noted that serology was negative for carpal tunnel disorder.

X-rays of the bilateral hands taken at a VA facility in March 2007 revealed no evidence of erosive arthritis or significant joint space narrowing.

In August 2008, the Veteran underwent another VA cold injury protocol examination.  The examiner gave diagnoses of Reynaud's disease and Grave's disease.  An additional VA examination performed in February 2011 also resulted in diagnoses of Reynaud's disease and Grave's disease.

The Board concludes that service connection for a disability of the joints, to include arthritis and fibromyalgia is not warranted.  The evidence of record fails to show that the Veteran has a disability of the joints other than Reynaud's disease, for which service connection is already in effect.

Although a private examiner remarked in May 2005 that the Veteran had mild degenerative arthritis of the bilateral hands, subsequent X-rays taken in March 2007 revealed no evidence of erosive arthritis or significant joint space narrowing.  Similarly, while a private examiner indicated in May 2005 that the Veteran probably had fibromyalgia syndrome, none of the subsequent treatment records confirm an actual diagnosis of fibromyalgia.  In fact, the medical record shows that VA rheumatologists have found no evidence of an associated connective disease.  The Veteran has been afforded multiple VA examinations in connection with her joint complaints, and these examinations have confirmed the presence of only Reynaud's disease-not arthritis or fibromyalgia.

The Veteran clearly suffers from aches and pains in her body.  However, the overarching medical evidence of record indicates that she does not have a disability of the joints other than Reynaud's disease.  The Court has held that the manifestation of pain or discomfort alone, without an underlying diagnosed malady or condition, cannot constitute a specific disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  As service connection is already in effect for Reynaud's disease, service connection for a separate disability of the joints is not warranted.

D.  Breast Tenderness and Nodules, Constipation and Bowel Symptoms, Edema, Residuals of a Nasal Septal Repair, Allergies, Recurrent Urinary Tract Infections, Chronic Strep Throat and Swallowing Problems, Tinnitus

The initial criterion to establish service connection is competent evidence of the disability claimed.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

By "disability" is generally meant "an impairment in earnings capacity resulting from such diseases and injuries and their residual conditions in civil occupations."  38 C.F.R. § 4.1; see Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (Citing with approval VA's definition of "disability" in 38 C.F.R. § 4.1 and "increase in disability" in 38 C.F.R. § 3.306(b)); Felden v. West, 11 Vet. App. 427, 431 (1998); see also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A "disability" is a disease, injury, or other physical or mental defect.").

The outpatient treatment records show that the Veteran has had lumpy breasts.  However, mammograms conducted from 1992 through the present have all been normal.  In December 1996, a VA examiner remarked that the Veteran's scattered breast densities were consistent with normal variances.  Another VA examiner remarked in February 1997 that views of the Veteran's breasts were consistent with normal variant breast tissue.  As such, the medical records indicate that the Veteran's breast densities are not an actual disability in and of itself for which VA compensation benefits are payable.

Likewise, treatment records from December 1992, October 2000, January 2005, April 2005, July 2006, and April 2008 all contain the Veteran's complaints of constipation.  However, other treatment records from January 2000, June 2000, October 2002, October 2004, and March 2007 all specifically indicate that the Veteran did not experience constipation.  Significantly, none of the medical providers have given any indication that the Veteran's complaints of constipation are the result of an actual diagnosable disability.  As such, the medical records indicate that the Veteran's complaints of constipation have not resulted in an actual disability in and of itself for which VA compensation benefits are payable.

Similarly, the outpatient records also establish that the Veteran clearly experiences edema, but the complaints of edema have not resulted in the medical diagnosis of an actual disability, other than Reynaud's disease.  As noted above, the Court has held that the manifestation of pain or discomfort alone, without an underlying diagnosed malady or condition, cannot constitute a specific disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Without a current diagnosis of edema attributable to a diagnosable disorder, other than Reynaud's disease, service connection cannot be established.

A private medical record from February 2006 indicates that the Veteran had a nasal obstruction caused by a septal deformity, and a septoplasty was performed.  The Veteran has submitted a claim for service connection for residuals of a septoplasty, but she has not asserted the presence of any specific residuals.  The February 2006 record shows that the surgery was performed without incident, and the subsequent VA and private medical records are negative for any signs of a residual disability resulting from the septoplasty.  As the Veteran has not asserted the presence of any specific residuals, and the medical record does not show any specific residuals, service connection for residuals of a septoplasty is not warranted because there is no current disability.

In August 2001, allergic rhinitis appeared on the Veteran's active problem list in the VA treatment records.  A VA treatment note from August 2002 contains a diagnosis of allergic rhinitis with post nasal drip.  In November 2002, the Veteran was prescribed Flonase.  Subsequent private and VA treatment records are negative for any signs, symptoms, or diagnoses of allergies.  Subsequent VA medication lists do not list Flonase.  As such, the medical records indicate that the Veteran's experience with allergies was acute, transitory, and did not result in a chronic disability.  Significantly, although the Veteran has claimed to have a continuity of allergy symptoms, a medical treatment record from a non-VA medical examiner dated in January 2006 contains the Veteran's specific report that she did not have allergies.  As such, her statements have been contradictory, and thus, not credible.  Service connection for allergies is not warranted due to the lack of a current disability.

A service treatment record from January 1987 reflects that the Veteran had a possible urinary tract infection.  A March 1991 VA general examination report reflects that the Veteran's genito-urinary system was clear.  A private hospital record from March 1994 reflects that the Veteran had no genitourinary symptoms.  A VA treatment record from July 2000 contains the Veteran's complaints of burning on urination.  No diagnosis was given.  Another VA treatment record from July 2002 indicates that there was no evidence of urinary tract infections.  As such, the medical evidence of record does not support the Veteran's contentions that she suffers from recurrent urinary tract infections.  Although burning urination and painful urination are symptoms capable of lay observation, the Veteran herself indicated in a May 2000 Report of Medical History and a May 2005 VA medical questionnaire that she did not experience pain or frequency of urination.  As such, her statements have been contradictory, and thus, not credible.  Service connection for recurrent urinary tract infections is not warranted due to the lack of a current disability.

Concerning the Veteran's claim for service connection for strep throat with swallowing problems, service treatment records show that in May 1987, the Veteran was treated for tonsillitis.  In December 1990, the Veteran complained of a sore throat and chest pain.  The treatment provider gave a diagnosis of an upper respiratory infection with sinusitis.  A March 1991 VA general examination report reflects that the Veteran had no masses in her neck, and she had clear mucosae.  A July 1997 private treatment record contains a diagnosis of strep throat.  In August 2000, the Veteran complained of difficulty swallowing to a VA treatment provider; no diagnosis was given.  An August 2002 VA treatment record reflects that the Veteran had a cough that had lasted for a month; an X-ray of the chest showed no evidence of infiltrate, effusion, or mass lesion.  A May 2005 X-ray taken at a private facility revealed clear lungs without evidence of congestion; no chest wall pathology was observed.  Subsequent VA treatment records contain the Veteran's complaints of difficulty swallowing.  The medical records, as reviewed above, indicate that the Veteran's experience with strep throat was acute, transitory, and did not result in a chronic disability.  Although the Veteran clearly has had sporadic difficulty with swallowing, none of the medical providers have given any indication that the Veteran's complaints of difficulty swallowing are the result of an actual diagnosable disability.  As such, no chronic strep throat disability has been manifest, and the medical records indicate that the Veteran's complaints of difficulty swallowing have not resulted in an actual disability in and of itself for which VA compensation benefits are payable.

The Veteran has also asserted that she should be awarded service connection for tinnitus.  She has stated that she should be presumed to have tinnitus because she was exposed to ordnance testing while on active duty.  However, a service audiogram completed in January 1992 is negative for any signs of tinnitus.  The audiogram report also indicates that the Veteran's hearing loss profile was H1, and the report specifically indicates that the Veteran was "not routinely exposed to hazardous noise."  Additionally, a VA treatment record from October 2002 reflects that the Veteran did not have tinnitus and had hearing within normal limits.  The Board finds that the service treatment records and VA treatment records outweigh the Veteran's contentions regarding the presence of tinnitus, as the treatment records were created by trained medical professionals in the course of providing objective medical treatment.  As such, the persuasive evidence of record indicates that the Veteran does not have tinnitus; as tinnitus is not present, service connection is not warranted due to the lack of a current disability.

E.  GERD

A diagnosis of GERD first appears in a VA treatment record from June 1996.  A VA treatment record from August 1997 reflects that the Veteran had GERD due to her Reynaud's disease.  Subsequent treatment records show continued treatment for GERD.

As noted above, 38 C.F.R. § 3.310 allows service connection for a non-service connected disease that is itself caused or aggravated by a service-connected disease.  Service connection is in effect for Reynaud's disease.  None of the other evidence of record contradicts the nexus opinion of the August 1997 VA treatment provider.  Consequently, service connection is warranted for GERD as secondary to Reynaud's disease, as there is a current disability linked by competent and credible evidence to a service-connected disease.

III.  Increased Rating Claim

A.  General Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

The Schedule for Rating Disabilities does not have a specific diagnostic code which pertains to plantar fasciitis, and so this disability must be rated by analogy.  38 C.F.R. § 4.27.

Under Diagnostic Code 5276, for acquired flatfoot, a noncompensable rating is assigned where bilateral flatfoot is mild, with symptoms relieved by build-up shoe or arch support.  A 10 percent rating is assigned where bilateral flatfoot is moderate, with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, either bilateral or unilateral.  For severe bilateral flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, a 30 percent rating is assigned.  For bilateral pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliance, a 50 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

B.  Right Plantar Fasciitis

An X-ray of the right foot taken at a private facility in May 2005 revealed no evidence of fracture, dislocation, arthritic change, or significant soft tissue abnormality.  The examiner indicated that the X-ray of the right foot was normal.

On VA examination in June 2006, the examiner noted that the Veteran had a diagnosis of Reynaud's disease.  The Veteran complained of chronic pain in her feet.  She used no orthotics or particular assistive devices.  The Veteran reported that her feet were most painful upon first arising in the morning when striking her heel upon the floor.  It was noted that she took no particular medication for her right plantar fasciitis, although she had been prescribed anti-inflammatories for her Reynaud's and plantar fasciitis in the past.  The examiner indicated that the Veteran's pain appeared to be more of a baseline pain that did not seem to flare.

The examiner found no evidence of ulceration or dermatologic changes on the right foot.  There was a full active range of motion of the digits.  There was callous formation on the plantar surface of the right foot between the third and fourth digits that was mild.ly painful to the touch.  There was no evidence of pes planus.  The Achilles tendon was noted to be mildly painful to touch but was aligned with no evidence of pes planus.  Dorsiflexion of the right ankle was to 20 degrees, and plantar flexion was to 45 degrees.  Repetitive motion did not cause further pain or limitation of range of motion.  An X-ray revealed no evidence of bone, joint, or soft tissue abnormality.  The examiner indicated that the Veteran was able to perform her routine occupational duties and routine activities of daily living.

Subsequent treatment records are negative for treatment for right plantar fasciitis.

After a thorough review of the evidence of record, the Board concludes that a compensable rating is not warranted for the Veteran's service-connected right plantar fasciitis.  

Initially, the evidence of record fails to demonstrate a moderate foot disability due to right plantar fasciitis.  No evidence during the appeal period, to include findings made in the VA examination conducted in June 2006, reveals objective evidence of a moderate foot disability, with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles.  The June 2006 VA examiner only observed a single callousity.  In addition, the Veteran does not use shoe inserts, a cane, or a walker.  Accordingly, the Board finds that the overall picture of the symptomatology of the Veteran's right plantar fasciitis does not support a compensable rating under the pertinent rating criteria.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Board has considered the impact of DeLuca v. Brown, 8 Vet. App. 202 (1995), with regard to the Veteran's right plantar fasciitis.  The Court of Appeals for Veterans Claims (Court) held that where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011).  However, the Court has also held that where a diagnostic code is not predicated on a limited range of motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Inasmuch as Diagnostic Code 5276 is not based on limitation of motion, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not apply.  

The Board has also considered other diagnostic codes pertaining to the feet.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  However, at this point the Veteran's service-connected right plantar fasciitis does not include any etiologically related components to include: pes planus, weak foot, claw foot, anterior metatarsalgia, hallux valgus, hallux rigidus, hammertoe, or malunion or nonunion of the metatarsal bones.  Thus, Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282, and 5283 are not for application.  Additionally, there is no X-ray evidence of arthritis; as such, Diagnostic Code 5003 is not for application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5277-83 (2011).  

Finally, the Board has considered whether the schedular evaluation is adequate, thus requiring that the RO refer the claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of 'an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2011).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's service-connected right plantar fasciitis is productive of pain and tenderness but no tenderness on Achilles tendon manipulation, no valgus deviation of the Achilles tendon, and no malalignment of the forefoot and midfoot.  These manifestations are clearly contemplated in the rating criteria.  Moreover, there has been no showing that the Veteran's service-connected right plantar fasciitis has resulted in marked interference with employment or necessitated frequent periods of hospitalization.  In the absence of such factors, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met for the disability at issue.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for Grave's disease and hyperthyroidism, to include as secondary to service-connected Reynaud's disease is denied.

Service connection for hypothyroidism, to include as secondary to service-connected Reynaud's disease is denied.

Service connection for Grave's eye disease, to include as secondary to service-connected Reynaud's disease is denied.

Service connection for residuals of an orbital decompression, to include as secondary to service-connected Reynaud's disease is denied.

Service connection for a disability of the joints, to include arthritis and fibromyalgia, and as secondary to service-connected Reynaud's disease, is denied.

Service connection for breast tenderness and nodules, to include as secondary to service-connected Reynaud's disease, is denied.

Service connection for constipation and bowel problems, to include as secondary to service-connected Reynaud's disease, is denied.

Service connection for chronic edema of the hands, feet, and legs, to include as secondary to service-connected Reynaud's disease, is denied.

Service connection for residuals of a nasal septal repair, to include as secondary to service-connected Reynaud's disease, is denied.

Service connection for allergies, to include as secondary to service-connected Reynaud's disease, is denied.

Service connection for recurrent urinary tract infections, to include as secondary to service-connected Reynaud's disease, is denied.

Service connection for recurrent strep throat and swallowing problems, to include as secondary to service-connected Reynaud's disease, is denied.

Service connection for tinnitus is denied.

Service connection for gastroesophageal reflux disease (GERD) is granted, secondary to Reynaud's disease.

An initial compensable rating for right plantar fasciitis is denied.



REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The medical evidence of record shows that the Veteran has been diagnosed with hypertension (see March 2004 VA treatment report), headaches (see January 2006 VA neurology report), dermatitis (see January 2006 VA treatment report), vaginitis (see December 2003 private treatment report), insomnia (see April 2007 VA psychiatric report), and major depression (see April 2007 VA psychiatric report).  Service connection is in effect for Reynaud's disease-a circulatory disorder.  The Board finds that the Veteran should be afforded a VA examination to determine if her hypertension, headaches, dermatitis, insomnia, and major depression are related to her service-connected Reynaud's disease.

Concerning the Veteran's claim for special monthly compensation for loss of use of a creative organ, the Veteran has asserted that medical personnel told her that taking birth control pills exacerbated her Reynaud's disease, and she was advised to seek sterilization.  Consequently, she underwent a laparoscopic tubal ligation in June 1992.  In March 1994, she had an ectopic pregnancy and underwent a right salpingo-oophorectomy and left partial salpingectomy.  As service connection is in effect for Reynaud's syndrome, the Board finds that a medical opinion should be obtained to address any connection between the Veteran's Reynaud's syndrome and reproductive surgery.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded VA examination(s) by appropriate personnel to determine the etiology of any current hypertension, headaches, skin disorder (to include dermatitis), vaginitis, depression, and insomnia.  All indicated tests and studies are to be performed.  Prior to the examination(s), the claims folder and a copy of this remand must be made available to the physician(s) for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

After review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current hypertension, headaches, skin disorder (to include dermatitis), depression, and insomnia, was incurred in or aggravated by active service or any other service connected disability (to include Reynaud's disease).  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tubal ligation and subsequent ovary and fallopian tube surgery was caused by the service-connected Reynaud's disease.  The examiner is specifically requested to comment on any connection between birth control pills and aggravation of Reynaud's disease.

Sustainable reasons and bases must be given for any opinion rendered.

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO/AMC should readjudicate the claims on appeal in light of all pertinent evidence and legal authority.

If any benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations and afford her an appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


